ING LOGO AMERICAS US Legal Services Anngharaad S. Reid Paralegal (860) 723-2275 Fax: (860) 580-2835 anngharaad.reid@us.ing.com August 19, 2009 BY EDGARLINK U.S. Securities and Exchange Commission treet, NE Washington, DC 20549 Re: ReliaStar Life Insurance Company ReliaStar Select Variable Account Prospectus Title: Select*Annuity III File Nos.: 033-69892 and 811-03341 Rule 497(j) Filing Ladies and Gentlemen: On behalf of ReliaStar Life Insurance Company and its ReliaStar Select Variable Account, we hereby certify pursuant to Rule 497(j) of the Securities Act of 1933, as amended, that: The form of Prospectus Supplement that would have been filed under Rule 497(c) would not have differed from that contained in the most recent post-effective amendment to the above-referenced Registration Statement; and The text of the most recent post-effective amendment to the above-referenced Registration Statement was filed electronically by EDGARLink on August 18, 2009. If you have any questions regarding this submission, please call the undersigned at (860) 580-2835. Sincerely, /s/ Anngharaad S. Reid Anngharaad S. Reid Windsor Site ING North America Insurance Corporation One Orange Way, C1S Windsor, CT 06095-4774
